COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-13-00174-CV
 IN RE: REGINALD A. NOBLE,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '                IN MANDAMUS
                                                '

                                                '

                                 MEMORANDUM OPINION

       Relator, Reginald A. Noble, a Texas prison inmate, has filed a petition for writ of

mandamus against Bradley K. Lollar, the Dallas County Public Defender. A court of appeals has

jurisdiction to issue a writ of mandamus against certain judges within our geographic district.

TEX.GOV’T CODE ANN. § 22.221(b)(West 2004).            It also has authority to issue a writ of

mandamus if it is necessary to enforce the court of appeals’ jurisdiction. Id. § 22.221(a). Relator

does not have any appeals pending before this Court. We do not have jurisdiction to grant

mandamus relief against the Dallas County Public Defender. Accordingly, we deny the petition

for writ of mandamus.


July 24, 2013
                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.